Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 4 February 2021.  Claims 1-4, 7-10, 13-17 and 19.
Allowable Subject Matter
Claims 1-4, 7-10, 13-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show individually or in combination a method and systems directed to amending a heartbeat type as recited in the independent claims. 
 	 The prior art does not explicitly disclose  "after the currently triggered heartbeat type is detected, selecting at least one electrocardiogram waveform on the interface for presenting the heartbeat waveforms, and amending a heartbeat type of the selected at least one8 electrocardiogram waveform to be the currently triggered heartbeat type, wherein the heartbeat type of any selected electrocardiogram waveform is able to be amended to be the currently triggered heartbeat type, until a new triggered heartbeat type is determined" as recited in claim 1. Therefore, independent claim 1 is patentable over the cited prior art. Claims 2-6 depend on independent claim 1, and therefore, they are also patentable. 
Independent claim 7 recites similar features as independent claim 1, and therefore, independent claim 7 is patentable over the cited prior art also. Claims 8-12 depend on and further limit amended claim 7, and therefore, they are patentable. 

For at least the foregoing reasons, claims 1-4, 7-10, 13-17 and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/           Primary Examiner, Art Unit 2173